J-A04042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.T.J.F., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: PHILADELPHIA               :
 DEPARTMENT OF HUMAN SERVICES          :
                                       :
                                       :
                                       :   No. 1770 EDA 2021

              Appeal from the Order Entered August 4, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000157-2016

 IN THE INTEREST OF: D.T.J.F., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: PHILADELPHIA               :
 DEPARTMENT OF HUMAN SERVICES          :
                                       :
                                       :
                                       :   No. 1771 EDA 2021

             Appeal from the Decree Entered August 4, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000710-2019

 IN THE INTEREST OF: D.D.J.F., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: PHILADELPHIA               :
 DEPARTMENT OF HUMAN SERVICES          :
                                       :
                                       :
                                       :   No. 1772 EDA 2021

              Appeal from the Order Entered August 4, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000159-2016

 IN THE INTEREST OF: D.D.J.F., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-A04042-22


                                           :
                                           :
 APPEAL OF: PHILADELPHIA                   :
 DEPARTMENT OF HUMAN SERVICES              :
                                           :
                                           :
                                           :   No. 1773 EDA 2021

              Appeal from the Decree Entered August 4, 2021
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000711-2019


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                            FILED JULY 8, 2022

      Philadelphia Department of Human Services (“DHS”) appeals from the

orders denying its petitions to involuntarily terminate the parental rights of

D.F. (“Father”) and D.H. (“Mother”) to their children, D.T.J.F. and D.D.J.F.

(collectively, “the Children”). DHS has also appealed from orders denying its

goal change petitions. We affirm.

      D.D.J.F. and D.T.J.F. were born in January and December of 2015,

respectively. DHS filed a Dependency Petition for the Children in January 2016

alleging that Mother and Father both had histories of mental illness and drug

and alcohol use. The Petition further alleged that Mother was transient and

lacked proper parenting skills. Trial Court Opinion, filed Sept. 30, 2021, at 2.

Following a hearing in March 2016, the court adjudicated the Children

dependent, but allowed them to remain in Mother’s custody. See Order, March

16, 2016.

      The following year, in August 2017, the court held a shelter care hearing

and granted legal custody to DHS. See Order, August 11, 2017. The court

                                     -2-
J-A04042-22



placed the Children with their paternal grandmother (“Grandmother”), where

they have remained since that time. See id. In 2018, the court found

aggravated circumstances related to the Children’s dependency after it

entered orders terminating Mother’s and Father’s parental rights to the

Children’s older siblings. See Order, 4/18/18; 42 Pa.C.S.A. § 6302. DHS filed

a first set of petitions for Goal Change to Adoption and Involuntary

Termination of Parental Rights in September 2019 but withdrew those

petitions in 2020.

      DHS filed the instant petitions for Goal Change to Adoption and

Involuntary Termination of Parental Rights in April 2021. The court held a

hearing on the petitions on August 4, 2021. D.T.J.F. was five years old at the

time of the hearing, and D.D.J.F. was six. DHS presented the testimony of

Tania Cody, the case manager from the community umbrella agency (“CUA”);

Dr. William Russel, a forensic psychologist; and Trish Kinkle, a court-appointed

special advocate (“CASA”). Mother testified on her own behalf. Father’s

counsel attended the hearing, but Father did not.

      Cody explained that the court transferred legal custody of the Children

to DHS and physical custody of the Children to Grandmother in August 2017

because Mother had absconded with them for approximately a year. N.T.,

8/4/21, at 14-15. Cody testified that CUA had assigned Mother the following

objectives for reunification with the Children: maintain suitable housing and

employment, submit to a Parenting Capacity Evaluation (“PCE”), participate

in mental health services, and participate in visitation with the Children. Id.

                                     -3-
J-A04042-22



at 19-20. Cody agreed that Mother had obtained stable housing, had

completed the PCE, and had demonstrated some employment history. Id. at

20-21, 22-25, 38, 40-42, 48, 56-58. Cody also acknowledged that Mother has

a younger child in her care who has never been adjudicated dependent. Id.

at 21, 40, 48.

      Regarding visitation, Cody testified that Grandmother prevented Mother

from visiting the Children at times because Grandmother “has difficulty with

her communication with the case aide, who is the person who transports the

[C]hildren and supervises the visits.” Id. at 44-45. Cody has had to intervene

to speak with Grandmother about her responsibility regarding the visits. Id.

Cody relayed that the trial court has also admonished Grandmother, who is

not fully cooperative. Id. at 47. Cody testified that more recently, visits have

not taken place due to the Children’s and Mother’s sickness. Id. at 32, 44-47.

She rated Mother’s compliance with her visitation objective as “minimal.” Id.

at 32. Cody said that since the last court date, there have been telephone

visits between Mother and Children, but no video-conferencing visits, because

Grandmother does not have the capacity to facilitate them. Id. at 47.

      Cody testified that Mother’s lack of mental health treatment has been a

concern throughout the life of the case and that Mother’s mental health is still

of concern. Id. at 26, 40, 47, 48. Cody stated that the PCE recommended

Mother complete a psychiatric evaluation along with individual therapy, but

that Mother never had the psychiatric evaluation. Id. at 27. Cody testified that

Mother did not engage in any mental health treatment between 2016, when

                                     -4-
J-A04042-22



she took part in mental health, drug and alcohol treatment at Chances, and

2019, when she completed an intake at Alternative Community Services. Id.

at 26. Cody testified that Mother told her that meanwhile, in 2018, there was

an incident in which Mother admitted herself to a hospital for mental health

treatment, had an altercation with a security guard, attempted to assault a

police officer, and threatened to kill the officer’s family. Id. at 29.

      According to Cody’s testimony, Mother never followed up with

Alternative Community Services following her 2019 intake but finally resumed

therapy in 2020 at Dr. Mary Berge & Associates. Id. at 26-27. Cody testified

that, because Mother had enrolled in this treatment, the court had found her

to be compliant with her mental health objectives at an August 2020 hearing,

and DHS thereafter withdrew the initial set of petitions. Id. at 40-41, 54.

However, Cody learned after the 2020 hearing that Mother had attended only

three of her therapy sessions and had missed four, and Mother was discharged

from Dr. Mary Berge & Associates that same year. Id. at 26-27, 54, 56.

Ultimately, Cody opined that “the mental health component of this case,”

which was “the very core component as to why the children . . . were

remove[d] in the first place,” “has not been addressed and there has not been

any consistency in that matter.” Id. at 36.

      Cody testified that Father’s objectives for ending his Children’s

dependency included completing an assessment for substance abuse and

mental health diagnoses at the Clinical Evaluation Unit (“CEU”), participating

in parenting classes through the Achieving Reunification Center (“ARC”),

                                       -5-
J-A04042-22



maintaining stable housing, and participating in visitation. Id. at 32-33. Cody

rated Father’s compliance with these goals as “none.” Id. at 33. Cody testified

that she made a referral for Father to CEU, but not an appointment, because

Father does not respond to her attempts to contact him. Id. at 51-52. She

testified she last attempted to contact Father “[a] few months ago[,] . . .

[r]ight before the last court date.” Id. at 53. Cody said Father does not attend

his scheduled visits with his Children, because, he claims, “he’s going through

a depression, he’s working, he’s tired, or he’s unavailable.” Id. at 52-53. Cody

testified that in 2020, Father expressed an interest in taking part in parenting

classes and in visiting the Children, but that he never followed through with

these statements. Id. at 32-33.

      Cody testified that the Children share a primary, parent-child bond with

Grandmother, with whom they have lived since they were two years and one

year old. Id. at 35, 39-40. Cody agreed that Grandmother provides for all of

the Children’s “emotional, medical, educational [and] developmental needs.”

Id. at 35. She stated it was her belief that the Children would not suffer

irreparable harm from the involuntary termination of Mother’s and Father’s

parental rights, and that termination would be in the Children’s best interest.

Id. at 36.

      Dr. Russell testified as an expert in the field of clinical and forensic

psychology, regarding PCEs. Id. at 69, 78. He testified about the assessment

he made of Mother in July 2018. Id. at 78-79. He said that at the time he

evaluated Mother, she was not capable of providing an environment for the

                                     -6-
J-A04042-22



Children “in which to grow and develop safely.” Id. at 81. He found Mother

lacked insight into her parenting role and her responsibility in having the

Children removed from her care, and he was concerned with Mother’s

judgment. Id. at 83. Dr. Russell had recommended that Mother take part in

individual therapy and a psychiatric evaluation. Id. at 84. Dr. Russell stated

he would “find it difficult” to see a change in the state of Mother’s mental

health without the help of counseling or therapy. Id. at 86-87.

      Kinkle, the CASA program director, testified that CASA has been

monitoring the Children since 2016. Id. at 91. She testified that after Mother

and the Children went missing in 2016, the court issued a bench warrant, and

the Children were found the following year, in August 2017. Id. at 90-92.

Kinkle stated that Mother has been inconsistent with mental health treatment

and visitation. Id. at 92-93. The Children expressed to Kinkle that they enjoy

spending time with Mother, but also “expressed that they would like to remain

with [G]randmother and that they do not want to return to [M]other.” Id. at

93-94, 96. According to Kinkle, the Children appear bonded with Grandmother

and are indifferent to ongoing visitation with Mother. Id. at 96. Kinkle stated

that CASA recommends the Children be adopted by Grandmother, and it would

be in their best interest to remain with Grandmother. Id. at 93, 96. She

believes it would be detrimental to the Children to be removed from

Grandmother’s care. Id.

      DHS also introduced a statement by the child advocate, who had spoken

with the Children a few days before the hearing. Id. at 101. The child advocate

                                     -7-
J-A04042-22



stated that the Children are “very, very bonded with [G]randmother. They’re

very happy there” and “definitely want to stay with [G]randmother as a

forever home.” Id. When the child advocate asked whether they wanted to

visit with Mother, the Children responded “No, not really.” Id.

      Mother testified on her own behalf. She explained her housing and

income, and testified she was working concurrently on her high school GED

and an associate’s degree. Id. at 104-11, 124-25. Mother further testified that

Grandmother denied her video calls with the children. She said that while

Grandmother claimed she did not have access to the FaceTime video-

conferencing platform, Grandmother “told [Father] that she didn’t want

[Mother] to see [her] older three children.” Id. at 120. Mother also said that

she has a 20-month-old child who lives with her, who has never been removed

from her care. Id. at 110-11; see also id. at 104.

      Regarding her mental health concerns, Mother testified her last mental

health crisis took place in October 2018, when she committed herself after

learning that the termination of her parental rights as to the Children’s older

siblings was affirmed on appeal. Id. at 117-18, 122-23. Mother acknowledged

that she was discharged from therapy with Dr. Mary Berge & Associates in

2020 due to her absences, but said she began going to therapy at Family

Therapy Counseling in December 2020. Id. at 115-16. Mother did not bring

any documentation of her treatment at Family Therapy Counseling to the

hearing. According to Mother, her therapist at Family Therapy Counseling had

called Cody twice, and Cody had never responded or tried to obtain Mother’s

                                     -8-
J-A04042-22



records. Id. at 116. When asked about her current attendance at Family

Therapy Counseling, Mother responded,

      My last visit to therapy was in June. I know its August, but in June,
      I went to therapy one last time, after court, because I kind of -- I
      don’t know, grew into a reluctance, I guess, a reluctance to deal
      with just continuously being -- like, I -- I haven’t been in control
      of my life since DHS entered it 11 years ago . . . . So, I will be
      honest, when I stopped going in June, my therapist actually didn’t
      even really say she need[ed] to see me. I’ve had three therapists
      diagnose me with adjustment disorder and nothing more. And the
      adjustment disorder was basically severing from myself and my
      children.

Id. at 114.

      Mother repeated that she has not gone to therapy since June 2021, but

also said, “Yes, I am in treatment.” Id. at 115, 116, 128. When asked if she

intended to “go back to therapy,” Mother responded, “I am planning to go to

counseling, not therapy.” Id. at 117. She said she wants “to take a different

approach” and would “rather do talk counseling, if you will.” Id. at 126. She

said that her understanding of the recommendation in the PCE was to engage

in “[a] form of counseling, and if my counselor thought it necessary, which is

in this recommendation as well – if a counselor made it necessary, then I

would get a psychiatric eval[uation].” Id. at 127. She stated it was never

recommended, so she never got the psychiatric evaluation. Id.




                                      -9-
J-A04042-22



       The court denied the petitions. Id. at 129.1 DHS filed motions for

reconsideration and notices of appeal. The trial court thereafter denied the

motions for reconsideration. This Court consolidated the appeals.

       DHS raises the following issues:

    1. Did the trial court err as a matter of law and/or abuse its discretion
       when it denied DHS’s petitions to involuntarily terminate Mother’s
       parental rights under 23 Pa.C.S. §§ 2511(a)(5), (a)(8), and §
       2511(b) where there was clear and convincing evidence that
       Mother failed to meaningfully address her mental health
       instability, a condition that necessitated Children’s placement,
       despite evidence that Mother had been given multiple
       opportunities to do so over the last four years; and that
       termination best suited Children’s needs and welfare because they
       did not share their primary parent-child bonds with Mother?

    2. Did the trial court err as a matter of law and/or abuse its discretion
       when it denied DHS’s petitions to involuntarily terminate Father’s
       parental rights under 23 Pa.C.S. §§ 2511(a)(1), (a)(2), and §
       2511 (b) where there was clear and convincing evidence that
       Father failed to perform parental duties and refused to comply
       with his objectives, including visitation, for four years; and that
       termination best suited Children’s needs and welfare because they
       did not have a relationship with Father?

    3. Did the trial court err as a matter of law and/or abuse its discretion
       when it denied DHS’s petitions for goal change where there was
       clear and convincing evidence that reunification with parents was
       no longer viable despite the ongoing provision of reasonable
       efforts; and where Children deserved permanency after
       languishing in care for four years?




____________________________________________


1 The court issued an order for each child denying the petition to terminate
Mother’s and Father’s parental rights to that child. The court also issued a
permanency review order for each child stating that the current placement
goal for the child “is return to parent or guardian.” Permanency Review Order,
8/4/21, at 1.

                                          - 10 -
J-A04042-22



DHS’s Br. at 3-4 (answers below and suggested answers omitted). The

Guardian ad litem for the Children filed a Participant’s Brief, in which she sides

with DHS. Mother and Father did not file briefs.

                     I. Termination of Parental Rights

      DHS first argues the trial court erred in denying its petition to

involuntarily terminate Mother and Father’s parental rights to Children. We

review the trial court’s decision regarding the involuntary termination of

parental rights for an error of law or abuse of discretion. Int. of S.K.L.R., 256

A.3d 1108, 1129 (Pa. 2021). An abuse of discretion is present where there is

a “demonstration of manifest unreasonableness, partiality, prejudice, bias, or

ill will.” Id. at 1127 (citation omitted). We need not adopt the trial court’s

conclusions of law but will accept the findings of fact and credibility

determinations of the trial court so long as they are supported by competent

evidence of record. Id. at 1121 (citation omitted).

                                   A. Mother

                            The Trial Court Opinion

      In its Rule 1925(a) opinion, the court explained that in denying the

petition to involuntarily terminate Mother’s parental rights, it relied on

Interest of S.K.L.R., 256 A.3d 1108 (Pa. 2021), in which the Supreme Court

reinstated the trial court order denying a similar petition. Trial Ct. Op., at 12-

15. The trial court concluded that termination was not warranted here because

Mother, like the mother in S.K.L.R., had sufficiently remedied the conditions

leading to the children’s removal aside from her mental health treatment, and

                                     - 11 -
J-A04042-22



had been successful in caring for her other child for the past two years. Id. at

14-15.

      The court also found that Mother had not wholly failed to comply with

her mental health objectives, because she “has participated in at least some

mental health services throughout the life of the case.” Id. at 15. The court

observed that Mother had “engaged in mental health services with the

Alternative Community Resource Program, participated in therapy with Dr.

Mary Berge & Associates, and is now currently receiving mental health

services from Family Therapy Counseling and plans to continue.” Id. The court

did not credit Dr. Russell’s testimony about Mother’s mental health, as he had

not evaluated Mother in three years, and acknowledged that Mother has not

had a mental health episode since 2018. Id. The court stated it “believes that

with reasonable additional time and services, Mother will be able to achieve

all of her permanency plan objectives and avoid losing her parental rights.”

Id. at 16.

      Regarding the bond between the Children and Mother, the court found

it had been adversely affected by Mother’s inability to visit with Children. Id.

at 15. Although the Children expressed a desire to remain with Grandmother,

“the [c]ourt weigh[ed] that evidence against the testimony presented that

Mother has been deprived of visits with the Children due to both the COVID-

19 Pandemic and [Grandmother’s] interference.” Id.




                                     - 12 -
J-A04042-22



                                DHS’s Argument

      DHS argues the court should have terminated Mother’s parental rights

under subsections 2511(a)(5) and (a)(8). DHS’s Br. at 31-32. DHS posits that

the focus of both subsections is on the parent’s failure to resolve the conditions

that resulted in the placement of the child, and subsection (a)(8) does not

consider a parent’s willingness or ability to remedy the conditions in the future.

Id. at 32-33. DHS argues that here, Mother’s mental health instability was

one of the conditions leading to the Children’s removal, and as the trial court

acknowledged, it has not been resolved. DHS contends that the trial court

nonetheless considered whether Mother would comply with her objectives if

given more time. Id. at 39.

      DHS further claims two of the trial court’s factual findings lack support

in the record. First, DHS takes issue with the court’s finding that Mother

participated in at least some mental health services throughout the life of the

case. Id. at 40. DHS argues that the record reflects Mother did not attend any

treatment between 2016 and 2019, attended only a single intake session in

2019, and went to three therapy sessions in 2020 before being “unsuccessfully

discharged.” Id. at 40-41. DHS asserts that although Mother testified at the

termination hearing that she also attended Family Therapy Counseling

between December 2020 and June 2021, the court should not have credited

this testimony. According to DHS, Mother did not mention these therapy

sessions at a February 2021 hearing, despite the court’s decision at that




                                     - 13 -
J-A04042-22



hearing to reduce her visitation rights to supervised visits, due to her failure

to progress with her mental health treatment. Id. at 37-38.2

       Second, DHS argues the court erred in finding Mother was receiving

mental health services from Family Therapy Counseling at the time of the

termination hearing and planned to continue. Id. at 40-41. According to DHS,

Mother admitted she had stopped going to therapy by the time of the hearing

due to her own “reluctance.” Id. at 42 (citing N.T. at 114, 117, 127-28).

       DHS distinguishes this case from S.K.L.R. There, DHS argues, the trial

court had credited the mother’s testimony that she was not able to complete

her mental health treatment due to her full-time employment, which had been

a competing reunification objective imposed by the court. Id. at 34 (citing

S.K.L.R., 256 A.3d at 1111-16). Here, DHS contends, there was no such

conflict preventing Mother from pursuing treatment. Rather, DHS argues,

Mother testified that she did not want to attend therapy. Id. at 36. DHS

asserts that Mother was even given an extra chance to comply with this

requirement in August 2020 when DHS withdrew its first set of petitions. Id.

at 36, 39-40.

       DHS further argues that the trial court erred in considering that the

Children’s preference for Grandmother was due in part to the COVID-19
____________________________________________


2 To support the assertion that the court reduced Mother’s visitation in
February 2021 based on her failure to attend therapy, DHS cites the February
3, 2021, Permanency Review Order stating Mother’s visits would be biweekly
and supervised, and Cody’s testimony stating that she learned after the
August 2020 hearing that Mother had missed four sessions at Dr. Mary Berge
and Associates. Id.

                                          - 14 -
J-A04042-22



pandemic or Grandmother’s interference, as this lost site of the Children’s best

interests. Id. at 46. Moreover, DHS argues, it is factually inaccurate, as

Grandmother has not interfered with any visits since January 2020, and it was

Mother’s own decision to stop therapy which resulted in a decrease in her

visitation rights. Id. at 46-47. DHS stresses that both Cody and Kinkle testified

that termination of Mother’s parental rights would be in Children’s best

interest. Id. at 46.

                                         Analysis

        A petitioner bears the burden of proving by clear and convincing

evidence that termination of parental rights is warranted under Section 2511

of the Adoption Act. Int. of L.W., 267 A.3d 517, 522 (Pa.Super. 2021).

Section 2511 requires a bifurcated analysis, in which the court must first

determine whether the parent’s conduct meets grounds for termination under

subsection (a), and, if so, whether termination is in the best interests of the

child as provided in subsection (b). See id. at 522-23; 23 Pa.C.S.A. § 2511(a),

(b).

        DHS asserts termination was warranted under subsections (a)(5) and

(a)(8). Both subsections require that the parent has failed to remedy the

conditions which led to the removal of the child. 3 While subsection (a)(5) is

____________________________________________


3   Subsection (a)(5) provides grounds for termination when

        [t]he child has been removed from the care of the parent by the
        court or under a voluntary agreement with an agency for a period
(Footnote Continued Next Page)


                                          - 15 -
J-A04042-22



applicable when the child has been removed for at least six months and the

parent cannot or will not remedy the conditions “within a reasonable period of

time,” subsection (a)(8)—applicable when the child has been removed for at

least a year—does not contemplate a parent’s ability or desire to remedy the

conditions in the future. Both subsections additionally require the court to

consider whether termination would best serve the needs and welfare of the

child. See 23 Pa.C.S.A. §§ 2511(a)(5), (a)(8).

       We addressed these same subsections in S.K.L.R. In that case, the

children had been removed from their mother’s care for 25 months, and the

local children’s bureau filed petitions to terminate the mother’s parental rights

under 23 Pa.C.S.A. §§ 2511(a)(5) and (a)(8). S.K.L.R., 256 A.3d at 1113,

1115. In denying the petitions, the trial court noted the progress the mother
____________________________________________


       of at least six months, the conditions which led to the removal or
       placement of the child continue to exist, the parent cannot or will
       not remedy those conditions within a reasonable period of time,
       the services or assistance reasonably available to the parent are
       not likely to remedy the conditions which led to the removal or
       placement of the child within a reasonable period of time and
       termination of the parental rights would best serve the needs and
       welfare of the child.

23 Pa.C.S.A. § 2511(a)(5). Termination is warranted under subsection (a)(8)
when

       [t]he child has been removed from the care of the parent by the
       court or under a voluntary agreement with an agency, 12 months
       or more have elapsed from the date of removal or placement, the
       conditions which led to the removal or placement of the child
       continue to exist and termination of parental rights would best
       serve the needs and welfare of the child.

Id. at § 2511(a)(8).

                                          - 16 -
J-A04042-22



had made in resolving many of the conditions that had led to her children’s

removal, including participating in some mental health treatment. Id. at 1117-

18. It also found significant that the mother had been successful in parenting

her one and one half-year-old child. Id. at 1118. It concluded that “but for

the fact that [the mother] has not attended therapy sessions recently with a

mental health professional because her work schedule allows her little time,

none of the conditions that led to the removal and placement of the children

continue to exist.” Id. It held that “with a few more months of steady

progress, [the mother] may avoid losing parental rights to her Children

permanently.” Id.

      This Court reversed the trial court, based in large part on testimony that

mother had not adequately addressed her mental health issues. Id. at 1119.

We also concluded that the trial court had erred in considering the mother’s

potential to address her mental health in the future, finding it irrelevant under

a subsection (a)(8) analysis. Id. at 1119-20.

      The mother obtained review in the Supreme Court, which vacated our

judgment and reinstated the trial court’s order. The Supreme Court pointed

out that the mother had complied with “a laundry list of goals” and found this

Court mistaken in focusing “almost exclusively on [the mother’s] inability to

rid herself of mental health problems in concluding that the conditions that led

to the [c]hildren’s removal continue to exist.” Id. at 1127-28; see also id. at

1129. The Court stated that when it applied the standard of review, it

concluded that the record supported “the trial court’s finding that the

                                     - 17 -
J-A04042-22



conditions that led to the removal of the Children no longer exist.” Id. at 1128.

The Court additionally noted the record supported the trial court’s conclusion

that the mother had participated in some mental health treatment, and that

the inability to complete the goal was due in part to her work schedule. Id.

      The Court also reiterated the standard of review in dependency cases,

which it held applies with equal force to termination proceedings. Id. at 1122-

23.

      This case epitomizes why appellate courts must employ an abuse
      of discretion standard of review, as we are not in a position to
      make the close calls based on fact-specific determinations. Not
      only are our trial judges observing the parties during the hearing,
      but usually, as in this case, they have presided over several other
      hearings with the same parties and have a longitudinal
      understanding of the case and the best interests of the individual
      child involved. Thus, we must defer to the trial judges who see
      and hear the parties and can determine the credibility to be placed
      on each witness and, premised thereon, gauge the likelihood of
      the success of the current permanency plan. Even if an appellate
      court would have made a different conclusion based on the cold
      record, we are not in a position to reweigh the evidence and the
      credibility determinations of the trial court.

Id. at 1122 (quoting In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010)). In short,

the Supreme Court found that this court had “erred by substituting its

judgment for that of the trial court.” Id. at 1129.

      DHS argues that here, unlike in S.K.L.R., the trial court found no

external obstacle to Mother’s ability to meet her mental health goals, such as

Mother’s work schedule. However, we do not find this difference undermines

the trial court’s conclusion that the conditions which led to the Children’s

removal no longer exist. As in S.K.L.R., Mother had a list of goals to

                                     - 18 -
J-A04042-22



accomplish, and the trial court found she had resolved all but one. As in

S.K.L.R., the court observed that Mother had successfully been parenting

another child for close to two years while simultaneously making efforts to

reunite with the Children. As in S.K.L.R., the trial court found Mother had

made some efforts towards resolving her mental health goals. While DHS

disagrees with the trial court’s conclusion that Mother is currently pursuing

mental health treatment, the testimony supports the trial court’s finding on

this issue. Mother testified that her last therapy session prior to the August

hearing had been in June, and that her therapist had not sought a follow-up.

Mother also responded in the affirmative when asked whether she was in

treatment. See N.T. at 114-16, 128.

      In summary, it is not within this Court’s purview to decide in the first

instance whether termination of Mother’s parental rights is warranted. Rather,

our job is to ensure there is adequate record support for the trial court’s

findings of fact and that it did not commit an error of law or abuse of discretion

in ruling on a termination petition. As there is sufficient support in the record

to support the trial court’s conclusion that the conditions which led to the

Children’s removal no longer exist, we affirm the portions of the orders

denying the petitions to involuntarily terminate Mother’s parental rights.

                                    B. Father

                            The Trial Court Opinion

      In denying the petition to involuntarily terminate Father’s parental

rights, the trial court acknowledged that “Father was found to be minimally

                                     - 19 -
J-A04042-22



compliant with his permanency plan.” Trial Ct. Op. at 3. However, the court

also found that Father “was recently interested in engaging more meaningfully

with his permanency plan objectives and had perhaps not received the

necessary support from the CUA Case Manager who testified that she has not

attempted any outreach to Father since before the prior court date.” Id. The

court “recognize[d] that the COVID-19 Pandemic has presented incredible

challenges to many of the families already struggling to reunify,” and that,

“[g]iven Father’s stated desire to engage more meaningfully,” the court

“believes that with additional time and services, Father may be able to get

back on track with his permanency plan objectives and avoid losing his

parental rights altogether.” Id. at 17.

      Regarding Father’s visitation and bond with the Children, the court found

that “prior to the onset of the pandemic, Father had been consistently visiting

with the [C]hildren throughout the life of the case and [that] Children were

bonded with both parents.” Id. at 16-17. To support this finding, the court

cited a portion of the Petition that alleged that as of June 3, 2019,

“[o]bservations during the parents’ visits with the [C]hildren indicated that

while [Mother and Father] were both bonded with the children, they tended to

disagree with each other’s parenting styles during visits, resulting in one of

them sitting in silence for [a while] before re-engaging with the [C]hildren.”

Pet. at Ex. A, ¶ qqq.




                                     - 20 -
J-A04042-22



                               DHS’s Argument

      DHS argues the court should have terminated Father’s parental rights

under Section 2511(a)(1) and (2). DHS’s Br. at 49. According to DHS, Father

both failed and refused to perform parental duties for four years. DHS claims

Father did not comply with any of his objectives, which included addressing

his drug use, mental health, and parenting abilities; maintaining appropriate

housing; and visiting with the Children. Id. at 49, 49 n.18. DHS contends the

trial court continually found Father to be minimally compliant with the

permanency plan throughout the life of the case. Id. at 49. DHS points out

that in contradiction to the trial court’s finding that Father has recently

expressed interest in complying with his objectives, Father did not appear or

testify at the termination hearing. Rather, the testimony reflected that Father

had only once expressed a desire in completing with his parenting and visiting

objectives, in 2020, but Father never followed through. Id. at 50.

      DHS takes further issue with the court’s findings that Father maintained

visits with the Children prior to the onset of the pandemic and that Children

had a bond with Father. It claims these findings are unsupported by the

record. Id. at 50. Finally, DHS asserts it would be in the Children’s best

interest to terminate Father’s parental rights, as Father has not maintained a

relationship with the Children and Cody testified that the Children would not

suffer irreparable harm from severing parental ties. Id. at 51-52.




                                    - 21 -
J-A04042-22



                                   Analysis

      Subsection 2511(a)(1) provides grounds for termination when, for at

least six months prior to the filing of the petition, the parent “has refused or

failed to perform parental duties.” 23 Pa.C.S.A. § 2511(a)(1). Fulfilling

“parental duties” requires more than a passive interest in the child; it is an

affirmative obligation to provide for the child’s physical and emotional needs,

including “love, protection, guidance, and support.” In re Z.P., 994 A.2d

1108, 1119 (Pa.Super. 2010) (quoting In re B., N.M., 856 A.2d 847, 855

(Pa.Super. 2004)). If the evidence shows a failure to perform parental duties,

the court must examine (1) the parent’s explanation; (2) the post-

abandonment contacts between parent and child; and (3) the effect of

termination of parental rights on the child. In re Z.S.W., 946 A.2d 726, 730

(Pa.Super. 2008) (citing In re Adoption of Charles E.D.M., 708 A.2d 88, 91

(Pa. 1998)).

      Under Subsection 2511(a)(2), termination is warranted when the

evidence proves “(1) repeated and continued incapacity, abuse, neglect or

refusal; (2) that such incapacity, abuse, neglect or refusal caused the child to

be without essential parental care, control or subsistence; and (3) that the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.” In re Z.P., 994 A.2d at 1117; see also 23 Pa.C.S.A. § 2511(a)(2).

A parent’s efforts to perform parental duties may not be sufficient to avoid

termination under subsection (a)(2), as the emphasis of this section is on the




                                     - 22 -
J-A04042-22



child’s present and future need for essential parental care. In re Z.P., 994

A.2d at 1117.

       We affirm the trial court’s decision. As to subsection (a)(1), DHS

presented evidence that Father has failed to perform parental duties for a

period of at least six months. See 23 Pa.C.S.A. § 2511(a)(1). The trial court

did not find otherwise. However, the court properly considered the reasons for

Father’s failures to achieve his objectives—such as the onset of the COVID-19

pandemic4—and Father’s pre-pandemic visitation with the Children. See In re

Z.S.W., 946 A.2d at 730. Although Cody testified that Father had never visited

the Children, this contradicts DHS’s allegations in the petition, as the trial

court noted. The court’s decision to find DHS had failed to present clear and

convincing evidence that termination was warranted under subsection (a)(1)

was not an abuse of discretion.

       Nor did the court abuse its discretion in finding that termination was not

warranted under subsection (a)(2). The court was not convinced that Father

“cannot or will not” remedy the conditions leading to placement, given Father’s

stated desire to engage with the Children and Cody’s testimony that she had

not contacted Father in the months preceding the hearing. 42 Pa.C.S.A. §

____________________________________________


4 The finding that Father’s failure to achieve his objectives was due to Cody’s
failure to contact Father lacks support in the record. The testimony did not
establish when or how often Cody had contacted Father throughout the case.
The only testimony on this issue was Cody’s testimony that she had not
contacted Father for a few months before the hearing. However, this period
post-dates the filing of the petition and therefore is not relevant to a
subsection (a)(1) analysis. See 23 Pa.C.S.A. § 2511(b).

                                          - 23 -
J-A04042-22



2511(a)(2). The trial court is well-positioned to make such a judgment. As we

affirm the court’s conclusion that termination was not warranted under either

subsection (a)(1) or (a)(2), we need not consider DHS’s argument that

termination would be in the Children’s best interest.

                             II. Placement Goal

      Finally, DHS argues the court erred or abused its discretion in denying

its petitions to change the permanent placement goal for the Children to

adoption. As in termination cases, we employ an abuse-of-discretion standard

when reviewing goal change orders. S.K.L.R., 256 A.3d at 1123. We need not

accept the trial court’s conclusions of law but will accept the trial court’s

findings of fact and credibility determinations if the record supports them. Id.

                              Trial Court Opinion

      The court explained it denied the petition for goal change because

Mother “has made great progress in bettering herself and alleviating the

conditions which led to the Children’s removal.” Trial Ct. Op. at 10. Similar to

its findings supporting its denial of termination, the court found that Mother

had alleviated almost all of the conditions which led to the Children’s

placement and that she has been able to house, feed, and clothe herself and

her youngest child for the past two years without any assistance from DHS.

Id. at 9. The court found that “although testimony was presented that Mother

was discharged from Mary Berge & Associates in December 2020 for missed

sessions, [the court found] credible Mother’s testimony that she is currently

engaged in individual therapy with Family Therapy Counseling and plans to

                                     - 24 -
J-A04042-22



continue.” Id. Based on these findings, the court concluded that reunification

is best suited to the safety, protection, and physical, mental, and moral

welfare of the children. Id. at 10.

                               DHS’s Argument

      DHS argues that the court should have granted the goal change because

the “Children [have] languished in care for four years, [and] both parents

failed to take advantage of offered services to achieve, or progress towards,

reunification.” DHS’s Br. at 54. DHS contends that at every substantive

permanency hearing, the trial court found DHS had made reasonable efforts

towards reunification. Id. DHS points out that Cody and Kinkle both testified

that the reasons for dependency persisted and that it would be in the children’s

best interest to be adopted by Grandmother. Id. at 55. According to DHS,

Mother has not adequately addressed her mental health needs and voluntarily

stopped attending therapy, and Father displays a “complete refusal to do

anything.” Id. at 55-56.

                                      Analysis

      A goal change request requires the court to consider the factors listed

in 42 Pa.C.S.A. § 6351(f), including:

      (1) the continuing necessity for and appropriateness of the
      placement; (2) the extent of compliance with the family service
      plan; (3) the extent of progress made towards alleviating the
      circumstances which necessitated the original placement; (4) the
      appropriateness and feasibility of the current placement goal for
      the children; (5) a likely date by which the goal for the child might
      be achieved; (6) the child’s safety; and (7) whether the child has
      been in placement for at least fifteen of the last twenty-two
      months.

                                       - 25 -
J-A04042-22



Int. of D.R.-W., 227 A.3d 905, 917-18 (Pa.Super. 2019) (quoting In re A.B.,

19 A.3d 1084, 1088-89 (Pa.Super. 2011) (citing 42 Pa.C.S.A. § 6351(f))). In

weighing these factors, the court should be guided by the best interests of the

child. Id. at 918.

      The court did not abuse its discretion in denying the request to change

the Children’s placement goal to adoption. It considered Mother’s substantial

progress towards her goals, her current pursuit of mental health therapy, and

her success at parenting another child for the past two years and concluded

that she might soon achieve reunification with the Children. This does not

demonstrate that the trial court acted with “manifest unreasonableness,

partiality, prejudice, bias, or ill will.” S.K.L.R., 256 A.3d at 1127.

      Orders affirmed.

Judge Nichols joins the memorandum.

Judge Lazarus files a concurring and dissenting memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2022




                                      - 26 -